                           lN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    SOUTHERN DIVISION

                                   CASE NO. 7:17-CR-128-D-1




 UNITED STATES OF AMERICA
                                                                    ORDER
       v.

 KENDELL WHITFIELD,

                             Defendant.


       Upon motion of Defendant, it is hereby ORDERED that Docket Entry Number 129 be

sealed by the Clerk.

       It is FUR'fHER ORDERED THAT THE Clerk provide copies of the filed sealed documents

to the United States Attorney and Defendant's attorney.

       THIS ____1B_ day of     November      2018.




                                     United States District Judge
